Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the prior art does not teach a method comprising:
	receiving, by a first quantum communication driver (QCD) computing device, a compressed file from a computing device;
	performing, by the first QCD computing device, superdense encoding of the compressed file using one or more first qubits that are each in an entangled state with a corresponding one or more second qubits of a second QCD computing device; and
	sending the one or more first qubits via a communications network to the second QCD computing device for storage.

With respect to claim 8, the prior art does not teach a method comprising:
	receiving, by a second quantum communication driver (QCD) computing device, one or more first qubits from a first QCD computing device via a communications network, wherein: the one or more first qubits are each in an entangled state with a corresponding one or more second qubits of the second QCD computing device; and
	the one or more first qubits represent a superdense encoding of a compressed file;

	storing, by the second QCD computing device, the one or more first qubits in association with the sequential qubit mapping.

	With respect to claim 11, the prior art does not teach a computing system, comprising: a computing device, comprising:
	a system memory; and
	a processor device coupled to the system memory; and a first quantum communication driver (QCD) computing device, comprising: a system memory; and
	a quantum processor device coupled to the system memory and implementing one or more first qubits, the quantum processor device to:
	receive a compressed file from the computing device; perform superdense encoding of the compressed file using the one or more first qubits that are each in an entangled state with a corresponding one or more second qubits of a second QCD computing device; and
	send the one or more first qubits via a communications network to the second QCD computing device for storage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Related Prior Art

a.	Nikerson et al. (US 2021/0124640) discloses a quantum computing system comprising encoder and decoder.
b.	Das et al. (US 2021/0042652)) discloses a quantum computing system comprising encoder and decoder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DON P LE/Primary Examiner, Art Unit 2844